Motion by respondent to dismiss appeal denied. On the court’s own motion, the appeal will be heard on a printed record and on appellant’s typewritten brief. The appellant’s time to perfect the appeal is enlarged to the December Term, commencing November 28, 1960; the appeal is ordered on the calendar for said term. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney on or before November 23, 1960. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.